


110 HR 3271 IH: Social Security Account Number

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3271
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the solicitation and display of Social
		  Security account numbers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Account Number
			 Protection Act.
		2.Social Security
			 account number protection
			(a)Prohibition of
			 Unnecessary Solicitation of Social Security Numbers
				(1)In
			 generalUnless there is a specific use of a social security
			 number for which no other identifier reasonably can be used, a covered entity
			 may not solicit a social security number from an individual except for the
			 following purposes:
					(A)For use in an
			 identification, ver­i­fi­ca­tion, accuracy, or identity proofing
			 process.
					(B)For any purpose
			 permitted under the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) or the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6802(e)).
					(C)To comply with the
			 requirement of Federal, State, or local law.
					(2)ExceptionsParagraph
			 (1) does not apply to the solicitation of a social security number—
					(A)for the purpose of
			 obtaining a consumer report for any purpose permitted under the Fair Credit
			 Reporting Act (15 U.S.C. 1681 et seq.);
					(B)by a consumer
			 reporting agency for the purpose of authenticating or obtaining appropriate
			 proof of a consumer’s identity, as required under that Act;
					(C)for any purpose
			 permitted under section 502(e) of the Gramm-Leach-Bliley Act (15 U.S.C.
			 6802(e));
					(D)to the extent
			 necessary for verifying the accuracy of information submitted by an individual
			 to a covered entity, its agents, contractors, or employees or for the purpose
			 of authenticating or obtaining appropriate proof of an individual’s
			 identity;
					(E)to identify or
			 locate missing or abducted children, witnesses, criminals, fugitives, parties
			 to lawsuits, parents delinquent in child support payments, organ and bone
			 marrow donors, pension fund beneficiaries, and missing heirs; or
					(F)to the extent
			 necessary to prevent, detect, or investigate fraud, unauthorized transactions,
			 or other financial liability or to facilitate the enforcement of an obligation
			 of, or collection of a debt from, a consumer, provided that the person selling,
			 providing, displaying, or obtaining the social security number does not do so
			 for marketing purposes.
					(b)Prohibition of
			 the Display of Social Security Numbers on Employee Identification Cards,
			 etc
				(1)In
			 generalA covered entity may not display an individual’s security
			 number (or any derivative of such number) on any card or tag that is commonly
			 provided to employees (or to their family members), faculty, staff, or students
			 for purposes of identification.
				(2)Driver’s
			 licensesA State may not display the social security number of an
			 individual on driver’s licenses issued by that State.
				(c)Prohibition of
			 Prisoner Access to Social Security Numbers
				(1)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42
			 U.S.C. 405(c)(2)(C)) is amended by adding at the end the following:
					
						(x)No executive,
				legislative, or judicial agency or instrumentality of the Federal Government or
				of a State or political subdivision thereof (or person acting as an agent of
				such an agency or instrumentality) may employ, or enter into a contract for the
				use or employment of, prisoners in any capacity that would allow such prisoners
				access to the social security account numbers of other individuals. For
				purposes of this clause, the term prisoner means an individual who
				is confined in a jail, prison, or other penal institution or correctional
				facility, serving community service as a term of probation or parole, or
				serving a sentence through a work-furlough
				program.
						.
				(2)Treatment of
			 current arrangementsIn the case of—
					(A)prisoners employed
			 as described in clause (x) of section 205(c)(2)(C) of the Social Security Act
			 (42 U.S.C. 405(c)(2)(C)), as added by paragraph (1), on the date of enactment
			 of this Act; and
					(B)contracts
			 described in such clause in effect on such date;
					the
			 amendment made by paragraph (1) shall take effect 90 days after the date of
			 enactment of this Act.(d)Prohibition of
			 Sale and Display of Social Security Numbers to the General Public
				(1)In
			 generalExcept as provided in paragraph (2), it shall be unlawful
			 for any person—
					(A)to sell, purchase,
			 or provide a social security number, to the general public or display to the
			 general public social security numbers; or
					(B)to obtain or use
			 any individual’s social security number for the purpose of locating or
			 identifying such individual with the intent to physically injure or harm such
			 individual or using the identity of such individual for any illegal
			 purpose.
					(2)ExceptionsNotwithstanding
			 paragraph (1), and subject to paragraph (4), a social security number may be
			 sold, provided, displayed, or obtained by any person—
					(A)to the extent
			 necessary for law enforcement or national security purposes;
					(B)to the extent
			 necessary for public health purposes;
					(C)to the extent
			 necessary in emergency situations to protect the health or safety of 1 or more
			 individuals;
					(D)to the extent that
			 the sale or display is required, authorized, or permitted under any law of the
			 United States or of any State (or political subdivision thereof);
					(E)for any purposes
			 allowed under the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) or the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6802(e));
					(F)to the extent
			 necessary for verifying the accuracy of information submitted by an individual
			 to a covered entity, its agents, contractors, or employees or for the purpose
			 of authenticating or obtaining appropriate proof of the individual’s
			 identity;
					(G)to the extent
			 necessary to identify or locate missing or abducted children, witnesses to an
			 ongoing or potential civil or criminal lawsuit, criminals, criminal suspects,
			 parties to lawsuits, parents delinquent in child support payments, organ and
			 bone marrow donors, pension fund beneficiaries, missing heirs, and for similar
			 legal, medical, or family related purposes, if the person selling, providing,
			 displaying, or obtaining the social security number does not do so for
			 marketing purposes;
					(H)to the extent
			 necessary to prevent, detect, or investigate fraud, unauthorized transactions,
			 or other financial liability or to facilitate the enforcement of an obligation
			 of, or collection of a debt from, a consumer, if the person selling, providing,
			 displaying, or obtaining the social security number does not do so for
			 marketing purposes;
					(I)to the extent the
			 transmission of the number is incidental to, and in the course of, the sale,
			 lease, franchising, or merger of all, or a portion of, a business;
					(J)to the extent
			 necessary for research (other than market research) conducted by an agency or
			 instrumentality of the United States or of a State or political subdivision
			 thereof (or an agent of such an agency or instrumentality) for the purpose of
			 advancing the public good, on the condition that the researcher provides
			 adequate assurances that—
						(i)the
			 social security numbers will not be used to harass, target, or publicly reveal
			 information concerning any identifiable individuals;
						(ii)information about
			 identifiable individuals obtained from the research will not be used to make
			 decisions that directly affect the rights, benefits, or privileges of specific
			 individuals; and
						(iii)the researcher
			 has in place appropriate safeguards to protect the privacy and confidentiality
			 of any information about identifiable individuals, including procedures to
			 ensure that the social security numbers will be encrypted or otherwise
			 appropriately secured from unauthorized disclosure; or
						(K)to the extent that
			 the transmission of the social security number is incidental to the sale or
			 provision of a document lawfully obtained from—
						(i)the
			 Federal Government or a State or local government, that the document has been
			 made available to the general public; or
						(ii)the
			 document has been made available to the general public via widely distributed
			 media.
						(3)LimitationParagraph
			 (2)(K) does not apply to information obtained from publicly available sources
			 or from Federal, State, or local government records if that information is
			 combined with information obtained from non-public sources.
				(4)Consensual
			 saleNotwithstanding paragraph (1), a social security number
			 assigned to an individual may be sold, provided, or displayed to the general
			 public by any person to the extent consistent with such individual’s voluntary
			 and affirmative written consent to the sale, provision, or display of the
			 social security number only if—
					(A)the terms of the
			 consent and the right to refuse consent are presented to the individual in a
			 clear, conspicuous, and understandable manner;
					(B)the individual is
			 placed under no obligation to provide consent to any such sale or display;
			 and
					(C)the terms of the
			 consent authorize the individual to limit the sale, provision, or display to
			 purposes directly associated with the transaction with respect to which the
			 consent is sought.
					3.Enforcement
			(a)Enforcement by
			 commissionExcept as provided in subsection (c), this Act shall
			 be enforced by the Commission.
			(b)Violation is
			 unfair or deceptive act or practiceThe violation of any
			 provision of this Act shall be treated as an unfair or deceptive act or
			 practice proscribed under a rule issued under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(c)Enforcement by
			 certain other agenciesCompliance with this Act shall be enforced
			 exclusively under—
				(1)section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818), in the case of—
					(A)national banks,
			 and Federal branches and Federal agencies of foreign banks by the Office of the
			 Comptroller of the Currency;
					(B)member banks of
			 the Federal Reserve System (other than national banks), branches and agencies
			 of foreign banks (other than Federal branches, Federal agencies, and insured
			 State branches of foreign banks), commercial lending companies owned or
			 controlled by foreign banks, organizations operating under section 25 or 25A of
			 the Federal Reserve Act (12 U.S.C. 601 and 611) by the Board of Governors of
			 the Federal Reserve System;
					(C)banks insured by
			 the Federal Deposit Insurance Corporation (other than members of the Federal
			 Reserve System), insured State branches of foreign banks by the Board of
			 Directors of the Federal Deposit Insurance Corporation; and
					(D)savings
			 associations the deposits of which are insured by the Federal Deposit Insurance
			 Corporation by the Director of the Office of Thrift Supervision;
					(2)the Federal Credit
			 Union Act (12 U.S.C. 1751 et seq.) by the Board of the National Credit Union
			 Administration Board with respect to any Federal credit union;
				(3)the Securities and
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.) by the Securities and Exchange
			 Commission with respect to—
					(A)a broker or dealer
			 subject to that Act;
					(B)an investment
			 company subject to the Investment Company Act of 1940 (15 U.S.C. 80a–1 et
			 seq.); and
					(C)an investment
			 advisor subject to the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et
			 seq.); and
					(4)State insurance
			 law, in the case of any person engaged in providing insurance, by the
			 applicable State insurance authority of the State in which the person is
			 domiciled.
				(d)Exercise of
			 certain powersFor the purpose of the exercise by any agency
			 referred to in subsection (c) of its powers under any Act referred to in that
			 subsection, a violation of this Act is deemed to be a violation of a
			 requirement imposed under that Act. In addition to its powers under any
			 provision of law specifically referred to in subsection (c), each of the
			 agencies referred to in that subsection may exercise, for the purpose of
			 enforcing compliance with any requirement imposed under this Act, any other
			 authority conferred on it by law.
			(e)Other authority
			 not affectedNothing in this Act shall be construed to limit or
			 affect in any way the Commission’s authority to bring enforcement actions or
			 take any other measure under the Federal Trade Commission Act (15 U.S.C. 41 et
			 seq.) or any other provision of law.
			(f)Compliance with
			 Gramm-Leach-Bliley Act
				(1)NoticeAny
			 covered entity that is subject to the Gramm-Leach-Bliley Act (15 U.S.C. 6801 et
			 seq.), and gives notice in compliance with the notification requirements
			 established for such covered entities under title V of that Act is deemed to be
			 in compliance with section 3 of this Act.
				(2)SafeguardsAny
			 covered entity that is subject to the Gramm-Leach-Bliley Act (15 U.S.C. 6801 et
			 seq.), and fulfills the information protection requirements established for
			 such entities under title V of the Act and under section 607(a) of the Fair
			 Credit Reporting Act (15 U.S.C. 1681e(a)) to protect sensitive personal
			 information shall be deemed to be in compliance with section 2 of this
			 Act.
				4.Enforcement by
			 State attorneys general
			(a)In
			 generalExcept as provided in section 3(c), a State, as parens
			 patriae, may bring a civil action on behalf of its residents in an appropriate
			 state or district court of the United States to enforce the provisions of this
			 Act, to obtain damages, restitution, or other compensation on behalf of such
			 residents, or to obtain such further and other relief as the court may deem
			 appropriate, whenever the attorney general of the State has reason to believe
			 that the interests of the residents of the State have been or are being
			 threatened or adversely affected by a covered entity that violates this Act or
			 a regulation under this Act.
			(b)NoticeThe
			 State shall serve written notice to the Commission (or other appropriate
			 Federal regulator under section 3) of any civil action under subsection (a) at
			 least 60 days prior to initiating such civil action. The notice shall include a
			 copy of the complaint to be filed to initiate such civil action, except that if
			 it is not feasible for the State to provide such prior notice, the State shall
			 provide such notice immediately upon instituting such civil action.
			(c)Authority To
			 interveneUpon receiving the notice required by subsection (b),
			 the Commission (or other appropriate Federal regulator under section 8) may
			 intervene in such civil action and upon intervening—
				(1)be heard on all
			 matters arising in such civil action; and
				(2)file petitions for
			 appeal of a decision in such civil action.
				(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in this
			 section shall prevent the attorney general of a State from exercising the
			 powers conferred on the attorney general by the laws of such State to conduct
			 investigations or to administer oaths or affirmations or to compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
			(e)Venue; service
			 of processIn a civil action brought under subsection (a)—
				(1)the venue shall be
			 a judicial district in which—
					(A)the covered entity
			 operates; or
					(B)the covered entity
			 was authorized to do business;
					(2)process may be
			 served without regard to the territorial limits of the district or of the State
			 in which the civil action is instituted; and
				(3)a
			 person who participated with a covered entity in an alleged violation that is
			 being litigated in the civil action may be joined in the civil action without
			 regard to the residence of the person.
				(f)Limitation on
			 State action while Federal action is pendingIf the Commission
			 (or other appropriate Federal agency under section 3) has instituted a civil
			 action or an administrative action for violation of this Act, no State attorney
			 general, or official or agency of a State, may bring an action under this
			 subsection during the pendency of that action against any defendant named in
			 the complaint of the Commission or the other agency for any violation of this
			 Act alleged in the complaint.
			5.DefinitionsIn this Act—
			(1)the term
			 Commission means the Federal Trade Commission;
			(2)the term covered entity means
			 a sole proprietorship, partnership, corporation, trust, estate, cooperative,
			 association, or other commercial entity, and any charitable, educational, or
			 nonprofit organization, that acquires, maintains, or utilizes sensitive
			 personal information; and
			(3)the term
			 social security number means a social security number that
			 contains more than 5 digits of the full 9-digit number assigned by the Social
			 Security Administration.
			
